ORDER

PER CURIAM:
AND NOW, this 9th day of September, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 23,1996, it is hereby
ORDERED that HAROLD ROSEN-THAL, be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year, that the suspension be stayed in its entirety, and Respondent is placed on probation for a period of two (2) years. Respondent shall select a financial and practice monitor subject to the approval of the Office of Disciplinary Counsel. The financial and practice monitor shall do the following during the period of Respondent’s probation:
1. Meet with Respondent, on a monthly basis to review Respondent’s caseload and trust account to ensure continued compliance with proper handling of funds and maintenance of appropriate records;
2. File quarterly written reports on a Board-approved form with the Secretary of the Board;
3. Immediately report to the Secretary of the Board any violations by the Respondent of the terms and conditions of the probation; and
4. The Secretary of the Board shall report any violations by the Respondent of the terms and conditions of the probation to Office of Disciplinary Counsel.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.